internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-124844-02 date june legend x y1 d1 property property property dear this letter responds to a letter that you submitted on behalf of x dated date requesting rulings under sec_1362 and sec_1375 of the internal_revenue_code according to the information submitted x was incorporated in y1 and elected under sec_1362 to be an s_corporation on d1 x has accumulated_earnings_and_profits x is in the business of providing minorities with opportunities to acquire and develop properties in the communications industry to diversity its investments x wants to invest in entities that engage in the exploration and production of oil_and_gas x intends to invest in property property and property which are publicly traded limited_partnerships ptps engaged in the business of purchasing gathering transporting trading storing and reselling crude_oil and refined petroleum products cc psi b1-plr-124844-02 x represents that the ptps in which it seeks to invest meet the qualifying_income exception under sec_7704 to the publicly_traded_partnership requirements under sec_7704 x also represents that the normal flowthrough provisions of subchapter_k apply to the ptps’ partners because the ptps are not electing to be excluded from any part of subchapter_k under sec_761 or to be treated as electing large partnerships under sec_771 sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 terminates whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 provides that a tax is imposed on the income of an s_corporation for any_tax year in which the corporation has accumulated_earnings_and_profits at the close of that year and gross_receipts more than percent of which are passive_investment_income sec_702 of the code provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership's items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 provides that each partner must take into account separately his distributive_share of any partnership_item that would result in an income cc psi b1-plr-124844-02 tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner’s distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership except as provided in sec_7704 sec_7704 of the code provides that a ptp shall be treated as a corporation for federal_income_tax purposes sec_7704 provides that the term ptp means any partnership if interests in that partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to a ptp for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirement for any_tax year if at least percent of the partnership’s gross_income for that year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income for the purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in sec_613 b a or b revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses exceeded gross_receipts the revenue_ruling holds that in applying the passive_investment_income limitations the s_corporation should include its distributive_share of the joint venture’s gross_receipts and not its share of the venture’s loss in accordance with sec_702 the character of these gross_receipts were not converted into passive_investment_income upon their allocation to the s_corporation x’s distributive shares of gross_receipts from the ptps if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of x as an s_corporation could depend upon the character of its distributive shares of gross_receipts from the ptps thus pursuant to sec_1_702-1 x cc psi b1-plr-124844-02 must take into account separately its distributive shares of the gross_receipts from the ptps the character of these partnership receipts for x will be the same as the character of the partnership receipts for the ptps in accordance with sec_702 based solely on the facts and representations submitted we conclude that x’s distributive_share of the gross_receipts of the ptps in which it intends to invest will be included in its gross_receipts for purposes of sec_1362 and sec_1375 and x's distributive shares of the ptp's gross_receipts attributable to the purchasing gathering transporting trading storing and reselling crude_oil and refined petroleum products will not constitute passive_investment_income as defined by sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is eligible to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative s david r haglund sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
